Filed 2/2/22 P. v. Keller CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B314657

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. LA063190)
         v.

KELLY VAUGHN KELLER,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Martin L. Herscovitz, Judge. Affirmed.
     Kelly Vaugh Keller, in pro. per.; and Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance by Plaintiff and Respondent.
                  ________________________
       Kelly Vaughn Keller appeals from a postjudgment order
denying his motion to waive or dismiss the $10,000 restitution
fine imposed when he was sentenced to an indeterminate life
term in state prison in 2012 following his conviction for murder,
attempted murder and other serious felonies. No arguable issues
were identified by Keller’s appointed appellate counsel after his
review of the record. We also have identified no arguable issues
after our own independent review of the record and analysis of
the contentions presented by Keller in a supplemental brief.
We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Keller was convicted following a jury trial of the second
degree murder of a pedestrian he struck with his car during a
high-speed chase (Pen. Code, § 187, subd. (a));1 the attempted
willful, deliberate and premeditated murder of two California
Highway Patrol officers and a passenger in the car of one of the
officers (§§ 187, subd. (a), 664), with a true finding the offenses
had been committed with the personal use and discharge of a
firearm (§ 12022.53, subds. (b), (c)); and several other related
felonies arising from the incident. The trial court sentenced
Keller as a second strike offender to an aggregate indeterminate
state prison term of 123 years to life. As part of Keller’s sentence
the court imposed various fines and fees including the maximum
restitution fine of $10,000 pursuant to section 1202.4,
subdivision (b).
       We affirmed Keller’s convictions on appeal, rejecting his
arguments the evidence failed to establish he had the specific


1     Statutory references are to this code unless otherwise
stated.



                                 2
intent to kill the passenger in one of the pursuing police cars
when he fired at the car; he had established as a matter of law he
was insane at the time the crimes were committed (an argument
rejected by the jury); and his right to a fair trial was violated
when the trial court denied his motion for mistrial and
encouraged a holdout juror to continue deliberations. However,
we modified the judgment to correct two errors that had created
an unauthorized sentence. (People v. Keller (June 6, 2014,
B241871) [nonpub. opn.].)
        On June 21, 2021 Keller filed an application to waive or
dismiss the restitution fine imposed at sentencing, arguing the
court had abused its discretion by ordering the maximum $10,000
fine without first ordering Keller to disclose his assets. In
support of this argument Keller cited section 1202.4, subdivision
(f)(5), which governs the procedure for an order of victim
restitution, not a restitution fine.2 Keller additionally argued
imposition of the maximum restitution fine without considering
his ability to pay violated his right to due process and the
constitutional prohibition of excessive fines, citing this court’s
decision in People v. Dueñas (2019) 30 Cal.App.5th 1157
(Dueñas).




2      As exhibits to his petition Keller attached copies of Judicial
Council forms CR-115 (Defendant’s Statement of Assets), which
permits the court to review a defendant’s income, assets and
liabilities when ordering restitution to a crime victim, and
CR-119 (Order for Income Deduction), a court order for income
deductions directed to a defendant’s employer to be used in the
event the defendant does not pay victim restitution as ordered.



                                  3
      The superior court summarily denied Keller’s motion on
June 25 2021, explaining, “There is no record that the defendant
objected to the fine at the time it was imposed.”
      Keller filed a timely notice of appeal.
                         DISCUSSION
       In accord with the procedures described in People v. Cole
(2020) 52 Cal.App.5th 1023, review granted October 14, 2020,
S264278, we appointed counsel to represent Keller on appeal.
After reviewing the record, appointed counsel filed a brief raising
no issues. Appointed counsel advised Keller on November 9,
2021 that he could personally submit any contentions or issues he
wanted the court to consider.
       On January 12, 2022 we received an eight-page typewritten
supplemental brief from Keller. In support of his argument it
was error for the sentencing court to impose a $10,000 restitution
fine without first requiring Keller to disclose his assets and
income, Keller again cited section 1202.4, subdivision (f), which
concerns restitution to a crime victim, not a restitution fine
pursuant to section 1202.4, subdivision (b). He also cited
section 1202.42, which authorizes the trial court to issue an
income deduction order. Finally, citing this court’s opinion in
Dueñas, supra, 30 Cal.App.5th 1157, Keller asserted, even
though he did not raise the issue of his ability to pay at
sentencing, he had not forfeited his claim that it violated his
right to due process to impose the restitution fine without
determining his ability to pay.
       In Dueñas this court concluded, “[T]he assessment
provisions of Government Code section 70373 and Penal Code
section 1465.8, if imposed without a determination that the
defendant is able to pay, are . . . fundamentally unfair; imposing



                                4
these assessments upon indigent defendants without a
determination that they have the present ability to pay violates
due process under both the United States Constitution and the
California Constitution.” (Dueñas, supra, 30 Cal.App.5th at
p. 1168; accord, People v. Belloso (2019) 42 Cal.App.5th 647, 654-
655, review granted Mar. 11, 2020, S259755.) A restitution fine
under section 1202.4, subdivision (b), however, “is intended to be,
and is recognized as, additional punishment for a crime.”
(Dueñas, at p. 1169; accord, Belloso, at p. 655.) Although
section 1202.4, subdivision (c), expressly provides a defendant’s
inability to pay a restitution fine may not be considered a
“compelling and extraordinary reason” not to impose the
statutory minimum fine, the court may consider the defendant’s
ability to pay if the court imposes a restitution fine above the
minimum amount. (§ 1202.4, subd. (d) [“[i]n setting the amount
of the [restitution] fine . . . in excess of the minimum fine,” the
court “shall consider any relevant factors, including, but not
limited to, the defendant’s inability to pay”]; see Dueñas, at
p. 1170, fn. 6 [“a trial court may . . . consider a defendant’s ability
to pay if the court is considering imposing a restitution fine in
excess of the statutory minimum amount”]; see also People v.
Miracle (2018) 6 Cal.5th 318, 356.)
       In People v. Castellano (2019) 33 Cal.App.5th 485, decided
two months after Dueñas, we clarified that, in the absence of
evidence of the defendant’s inability to pay, the People are not
required to establish the defendant has the means to pay before
the court imposes the fines, fees and assessments required by
statute. “[A] defendant must in the first instance contest in the
trial court his or her ability to pay the fines, fees and
assessments to be imposed and at a hearing present evidence of




                                   5
his or her inability to pay the amounts contemplated by the trial
court.” (Id. p. 490; accord, People v. Montes (2021) 59 Cal.App.5th
1107, 1121 [“he will bear the burden of both demonstrating a
harm of constitutional magnitude and making a record regarding
his alleged inability to pay the restitution fine and court
assessments”]; People v. Santos (2019) 38 Cal.App.5th 923, 934
[“it is the defendant’s burden to demonstrate an inability to pay,
not the prosecution's burden to show the defendant can pay”];
see Dueñas, supra, 30 Cal.App.5th at pp. 1168-1169.) If the trial
court determines, after considering the relevant factors, a
defendant is unable to pay, then the fees and assessments cannot
be imposed; and execution of any restitution fine imposed must
be stayed until such time as the People can show that the
defendant’s ability to pay has been restored. (Castellano, at
p. 490; Dueñas, at pp. 1168-1169, 1172.)3
        At the time Keller was sentenced in 2012, section 1202.4,
subdivision (c), provided, as it does today, “The court shall impose
the restitution fine unless it finds compelling and extraordinary
reasons for not doing so and states those reasons on the record. A
defendant’s inability to pay shall not be considered a compelling
and extraordinary reason not to impose a restitution fine.
Inability to pay may be considered only in increasing the amount
of the restitution fine in excess of the minimum fine pursuant to
paragraph (1) of subdivision (b).” (See also § 1202.4, subd. (d)


3     In People v. Kopp (2019) 38 Cal.App.5th 47, review granted
November 13, 2019, S257844, the Supreme Court has directed
the parties to brief the following issues: “Must a court consider a
defendant’s ability to pay before imposing or executing fines, fees,
and assessments? If so, which party bears the burden of proof
regarding defendant’s inability to pay?”


                                 6
[“[a] defendant shall bear the burden of demonstrating the
defendant’s inability to pay”].)
       Here, because the $10,000 restitution fine exceeded the
statutory minimum, Keller had the opportunity to object based on
his inability to pay. By failing to object, Keller forfeited the
argument the court violated his rights by imposing the fine
without considering his ability to pay. (See People v. Miracle,
supra, 6 Cal.5th at p. 356 [“[b]ecause [the] defendant did not
object to the [restitution] fine at his sentencing hearing, he has
forfeited his challenge”]; People v. Avila (2009) 46 Cal.4th 680,
729 [“in not adducing evidence of his inability to pay” a $10,000
restitution fine, the defendant “forfeited the argument”]; People v.
Smith (2020) 46 Cal.App.5th 375, 395 [“a defendant forfeits a
challenge to the trial court’s imposition of a restitution fine above
the statutory minimum for failing to consider his or her ability to
pay if the defendant did not object in the trial court”]; People v.
Gutierrez (2019) 35 Cal.App.5th 1027, 1033 [defendant “forfeited
any ability-to-pay argument regarding the restitution fine by
failing to object”].)
       Because no cognizable legal issues have been raised by
Keller’s appellate counsel or by Keller or identified in our
independent review of the record, the order denying the
postjudgment motions is affirmed. (See People v. Cole, supra,
52 Cal.App.5th at pp. 1039-1040, review granted; see also People
v. Serrano (2012) 211 Cal.App.4th 496, 503; see generally People
v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979)
25 Cal.3d 436, 441-442.)




                                 7
                  DISPOSITION
The postjudgment order is affirmed.




                                  PERLUSS, P. J.
We concur:



     SEGAL, J.



     FEUER, J.




                         8